Case 1:18-cv-00335-TFI\/|-N Document 46-1 Filed 03/22/19 Page 1 of 9

EXH|B|T A

Case 1:18-cv-00335-TFI\/|-N Document 46-1 Filed 03/22/19 Page 2 of 9

STANTON Rd.

@ 98 on each side of Stanton
R - HH at speed limit sign

R- across from Cocl<rells
R-corner of Pat Place
R-corner Stanton South
R~sign~of l\/lARJAl\/l

R-before inlet

R-hh past transformer

L-hh @ d/Way to Fedcorp
R-hh @ rear of bldg.
R-corner of Profit

EBL!T

d/Way to DRl-lorton and hh across street
R» Woods edge

L~@ ditch

L-@ speed limit sign

l_~ across Disco\/ery Bldg.

Case 1:18-cv-00335-TFI\/|-N Document 46-1 Filed 03/22/19 Page 3 of 9

t@ltétt@\lz

Corner Hwy% @ Banl<

l_~@ Sugar Kettle (2)

l_-across from Be\/erly

L~across from Conawa\/

l_-Gardens of Daphne

L~Rocl<s at drain (@trattic light sign/beto re Pollard)
L-Bald\/\/in Bone & joint (2)

L-corner of Pol|ard

Past Pollard »' (2) R @ cabinets |_ across 64
L-entrance to E'dge\r\/ood (across from Chris Frances)
R- Daphne Detail

L- Dog Ranch

R- corner of Friendship

l_- across house on corner of Frie'ndship

R- (2) just before round»al:)out

R-@ Beltorest Water

L~@hricl< Wall in round-about

L~ (2) @ Home instead

L-just past culvert rnarl<er

L- Before Baileys Dr.

R- TealWood Dr.
L- across Argonne Dr

i_-across Ca pra Dr

L~ corner ot181

Case 1:18-cv-00335-TFI\/|-N Document 46-1 Filed 03/22/19 Page 4 of 9

Champions Way from Hwy 181 toward Co Rd 13 (by Daphne HighSchool)

All markers are on the Right side of the road with the exception of 2

R/ at lattice sign and one across the road (2)

R/ entrance to Canterbu_rv Subdv.

R/ next pole

R&L entrance to Bristo| Creek Subdv (2)

R @ concrete~slab next to sidewalk

R/ HH @ pole and HH across street (2)

R/ @ pole, DHS.schoo| sign is across street

R/ @ driveway to cell tower

R/ @ HH, last driveway to DHS across the street
R/ @ corner of Co Rd 13

Case 1:18-cv-00335-TFI\/|-N Document 46-1 Filed 03/22/19 Page 5 of 9
1 ‘ l »/ ‘ s
isle h § <:\ o o@l la

Parl< Dr. westbound
Corner Parl< Dr and japonica Rd.

(at Hwy 98) entrance road to American Fami|y Care, both sides at
handholes

Entrance to shopping center last drive, HH
l\l. |Vlain St.
on right, at 2819
on right, pole at driveway to l\/ledia Services n
intersection ot Academy Drive, one on each side ofAcaderny Dr.
(Past Van A\/e. intersection....
On left at pole with conduits

On |er't at \'Eddie's Pawn Shopl

TSMBERCREEK;
entrance off Hwy-31: l-lH 50’ from l-lwy 31 omright, before cabinets

entrance off Hwy 181: on Lett @ Green Ct.

on right @ Pine Ct.

CAP|TAL Dr:
Corner of Capital and Rand @ HH

intersection of Rand and Public Worl<s Rd, on right

Case 1:18-cv-00335-TFI\/|-N Document 46-1 Filed 03/22/19 Page 6 of 9

Htuy»"'l 25 goollr\l‘_'>t\<i- edc

Rich's car wash (2) one in flower bed on west side of service road
One across service road on east side

Entrance road to Lal<e Forest Yacht Club, one on right

East Bay Apt. SeaCliff Dr.

Pumping station (before Wa| i\/lart)

`Crossway Dr. '

Second drive to Wolfe-‘Bayview Funeral Home (HH)

Collision Repair (2} 1 in front, 1 at pole~HH

Chris Myers (3) first d/way on left i\/ii-i / second d/way i-lH / one past plants

Wilson Ave on right

PNC Ban|<_second entrance l-li-i / next door-Stone Dr. l-ll-l

New Horizons HH at brick wall

Brya nt Banl<, at xbox that is surrounded by bushes

Popeyes at fire hydrant

Regions Banl< remove one

Van Ave 2 on left side

Teal roof business

i\/|agno|ia Square sign, in ditch

|ll

Just past Daphne Rental Center at road sign ”Johnson Road Next Signa way off

road
.iohnson Rd. left

in red dirt way off road, on i-iwy 98 at turning lane ”ONLY” on road, across from
Palldian apts.

Case 1:18-cv-00335-TFI\/|-N Document 46-1 Filed 03/22/19 Page 7 of 9

H`“"`l LWS l\fsrfk\ k><>~)\»\d\

Johnson Rd. on right, 2 handholes on left REi\/iOVE 1

Goens Auto, behind concrete pole

Deans Auto, behind concrete pole

Pickett on right

Emergency Care driveway, i-|l-i on left

i\/lathes Elec. HH just before concrete pole

Colonial Plaza left on first driveway @ i\/l|LE 40 post
Right on second driveway

l-ia|fway to police station from XBOX @ street sign ”RlGHT LANE i\/iUST TURN
R|GHT"

Concrete`pole past police station

Driveway to ChicFila @1 pole

Driveway to Advanced Auto, i-lil On right

O’Reillys Auto right of driveway

Boat Store right co rner at white fence

Enterprise Hl-i left of driveway

Coal V\/holesale REI\/lOVE at concrete pole

ABC Store before ped and fire hydrant, REi\/iO\/E post and ground rod
Bay Auto Glass, car lot next to it, at concrete pole

Green Road Sign "WH|SPER|NG PINES RD" behind oak tree south of ped
CVS driveway on right

Stofage Building @ brick sign, air tube to be attached

Tire Store HH @ at first driveway at pole

Second entrance to Wall\/Iart, air tube to be attached

rata

_ _________ __up_hrii.r.ra m_t_hrs_i@aa.t_r@n_ai;_n.n_________ _ _ _ ________ _ ._ _ _

Case 1:18-cv-00335-TFI\/|-N Document 46-1 Filed 03/22/19 Page 8 of 9

L/l` Y§ l\)@r'-i#l¢\ bod-pale

Past ARBORS on hill

Entrance to Compass bank HH on ieft

Past guardraii, l-il-i in field before GoodyearTire
- Second entrance to Goodyear l-IH on ieft

Academy Dr, left at pole

Before driveway to Jubilee Point Shopping center

lsta_

Case 1:18-cv-00335-TFI\/|-N Document 46-1 Filed 03/22/19 Page 9 of 9
\jrw\j Oi @

RVVA 8GOO75

Hwy 90 @ Jubilee Square shopping center go east to Hwy 181

On the service rd at the stop signs, HH on north side (1)

The rear access road to the shopping center, behind TMobile going south, there are 4 HH locations that
are flagged to remove and repiace, ending at the cul-de-sac (4)

On Hwy 90 @ red light HH (1)

On Hwy 90 @ Starbucks at manhole (1)

South side of Hwy 90, just west of Ford Lumber HH (1)

i\iorth side of Hwy 90 @ Ford Lumber HH (1)

Hwy 90 @ Acorn Kno|| HH’s South side (2] north side (1)

South side of Hwy 90 @ Stone Crosby Attorneys, i-ii-i at transformer (1)
Hwy 90 @ Co Rcl 13, south side of 90just east side of Co Rd.13 HH (1)

Hwy 90, south side @ i\/it Aid Missionary Baptist Church one at each driveway (2) (across from
Smoothie King) First is i-iH, second is'not

Hwy 90, south side, east of Renaissance Bivd HH (1)

Hwy 90 - close to Lowes on R - @ traffic light sign and /// markings'on the road
Across entrance to Lowes @ fence .
Before concrete pole @ picnic tabie, west of Frederick Blvd.

@ iniet @ HH

